                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DENZEL SAMONTA RIVERS,

                          Plaintiff,
      v.                                            Case No. 17-cv-1496-pp

DOYAL JOHNSON, et al.,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
  DISMISSING COMPLAINT AS TO DEFENDANT KAST ONLY (DKT. NO. 49),
   AND ORDERING DEFENDANT JOHNSON TO SUBMIT SUPPLEMENTAL
INFORMATION ADDRESSING SPECIFIC FACTS UNDER FED. R. CIV. P. 56(e)


      Plaintiff Denzel Rivers, who is representing himself, filed a lawsuit under 42

U.S.C. §1983, alleging that the defendants violated his civil rights at the Waupun

Correctional Institution. Dkt. No. 1. Magistrate Judge William E. Duffin screened

the complaint and allowed the plaintiff to proceed with an Eighth Amendment

claim that defendants Doyal Johnson and Loison Kast showed deliberate

indifference to his health and safety when they failed to respond to his complaints

of his suicidal thoughts on April 20, 2017. Dkt. No. 16 at 5. The court grants the

defendants’ motion for summary judgment as to defendant Kast only, dkt. no. 49,

dismisses defendant Kast and orders defendant Johnson to submit supplemental

information under Federal Rule of Civil Procedure 56(e).

I.    Facts

      The court takes facts from the defendants’ proposed findings of fact, dkt.

no. 51, the plaintiff’s proposed findings of fact, dkt. no. 65, and the plaintiff’s
                                           1
complaint, dkt. no. 1, which the court must construe as an affidavit at the

summary judgment stage (Ford v. Wilson, 90 F.3d 245, 246-47 (7th Cir. 1996)).

      The plaintiff is an inmate at Waupun. Dkt. No. 51 at ¶1. Loison Kast and

Doyal Johnson are correctional officers at Waupun. Id. at ¶2. Kast was “acting

Unit Sergeant” on April 20, 2017; Johnson conducted “institution count” and

passed out medication that day. Dkt. No. 65 at ¶¶4-5.

      The plaintiff was housed in North Cell Hall cell D-37. Id. at ¶¶1-2. The

plaintiff states that he “was under crisis” and having suicidal thoughts. Id. at ¶8.

Around 8:22 p.m., the plaintiff asked inmate Scott Meritns to tell Kast that the

plaintiff needed to go to the Psychological Services Unit (“PSU”). Id. at ¶9. Meritns

told the plaintiff that he had relayed the message. Dkt No. 64 at 1. The plaintiff

asserts that he “received no immediate assistance from Defendant Sergeant Kast.”

Dkt. No. 65 at ¶10. The plaintiff then placed a sign on his cell door that stated,

“Call PSU.” Id. at ¶11.

      About forty minutes later, at around 9:00 p.m., Johnson conducted

institution count. Id. at ¶12. The plaintiff loudly told Johnson that he was

suicidal and on the verge of cutting himself. Id. at ¶14. Johnson continued

conducting institution count. Id. at ¶15.

      After completing institution count, Johnson started to pass out “controlled”

medication. Id. at ¶16. The plaintiff told Johnson a second time that he was

suicidal. Id. at ¶17. Johnson continued with the medication pass. Id. at ¶19. After

completing the controlled medication pass, Johnson began conducting a “non-

controlled” medication pass. Id. at ¶19. For a third time, the plaintiff told
                                         2
Johnson that he was suicidal, but Johnson continued with the medication pass.

Id. at ¶¶20-21.

      The plaintiff then used his razor “in an attempt to slice his vein three

times.” Id. at ¶22. He used his sheet to “construct a noose in an attempt to tie it

around his neck to commit suicide.” Id. at ¶23. The parties dispute the severity of

the plaintiff’s injuries. The defendants assert that the plaintiff inflicted only three

“superficial scratches” on his arms. Dkt. No. 51 at ¶¶3-4, 7-8. The plaintiff says

that his injuries caused “noticeable” bleeding and took “awhile” to treat. Dkt. No.

67 at ¶¶3-4.

      According to the plaintiff, Officer Alfred N. Wittrien (not a defendant) then

told Officer Christopher Winters (not a defendant) about the plaintiff’s “crisis.” Id.

at ¶24. At around 9:30 pm, Winters went to the plaintiff’s cell. Id. at ¶25. The

plaintiff states that there was a “noticeable amount” of blood on his forearms,

shirt and hands. Id. He told Winters that he heard voices telling him to hurt

himself. Id. at ¶26.

      Someone told Dr. Kristina DeBlanc (not a defendant) that the plaintiff had

cut himself and had constructed a noose in his cell. Id. at ¶27. Registered Nurse

Mark Jensen (not a defendant) treated the plaintiff’s injuries. Id. at ¶¶28-29. Dr.

DeBlanc placed the plaintiff on observation. Id. at ¶31.

      The following day (April 21, 2017), Dr. DeBlanc examined the plaintiff in

observation. Dkt. No. 51 at ¶5. She wrote in her notes that the plaintiff had

inflicted “three surface level scratches near the webbing on his hand between

thumb and fingers.” Dkt. No. 53-1 at 3. She noted that the plaintiff had become
                                        3
“agitated after being refused to shower, stating that he is approved to shower with

other innates who identify as transgendered/Gender Dysphoric.” Id. He also told

DeBlanc that he’d cut himself, and that he’d constructed a noose in his cell

“though he had not attempted to use it.” Id. He told DeBlanc that he still was

feeling suicidal and asked to remain in observation. Id.

      The day after that (April 22, 2017), Dr. Torria Van Buren (not a defendant)

examined the plaintiff. Dkt. No. 51 at ¶6. She wrote in her notes that the plaintiff

inflicted “three superficial cuts to his left hand.” Dkt. No. 53-1 at 3. She noted

that the plaintiff “had engaged in self-harm in order to ‘relieve stress’ . . . he had

been upset about not getting a shower at the same time as the Transition

inmates.” Id. The plaintiff’s injuries did not require any follow-up treatment. Dkt.

No. 51 at ¶7.

II.   Discussion

      A.     Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material

facts” are those under the applicable substantive law that “might affect the

outcome of the suit.” Anderson, 477 U.S. at 248. A dispute over a “material fact”

is “genuine” if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id.
                                           4
      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information,
      affidavits or declarations, stipulations (including those made for
      purposes of the motion only), admissions, interrogatory answers, or
      other materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.     Eighth Amendment Deliberate Indifference

      The Eighth Amendment imposes a duty on prison officials to provide

humane conditions of confinement by ensuring that inmates receive adequate

food, clothing, shelter and medical care. Farmer v. Brennan, 511 U.S. 825, 832

(1994). To prevail on an Eighth Amendment claim, the plaintiff must establish

that: “(1) the harm that befell him was objectively, sufficiently serious, and posed

a substantial risk to his health or safety, and (2) the individual defendants were

deliberately indifferent to the substantial risk to his health and safety.” Collins v.

Seeman, 462 F.3d 757, 760 (7th Cir. 2006) (citing Farmer, 511 U.S. at 832).

             1.    Objectively Serious Risk

       The Seventh Circuit has held that attempted suicide is a substantial risk

to an inmate’s health or safety. Sanville v. McCaughtry, 266 F.3d 724, 733 (7th
                                          5
Cir. 2001). The court stated that “[i]t would be difficult to think of a more serious

deprivation than to be deprived of life.” Id. “However, the Seventh Circuit has yet

to fully tackle the question of insincere suicide attempts or attempts that are

superficial in nature, especially where the inmate appears to be trying to

manipulate prison officials to gain some sort of privilege, advantage, or change in

circumstance.” Conner v. Rubin-Asch, No. 17-CV-1388, 2019 WL 1385205, at *5

(E.D. Wis. Mar. 27, 2019).

       The defendants assert that the plaintiff didn’t sincerely intend to kill

himself, implying that there was no objective, serious and substantial risk to the

plaintiff’s health or safety. To support this position, they emphasize that after

incident, the plaintiff appears to have inflicted only “superficial scratches” on

himself, and that it appears that he did so to obtain permission to shower with

transgender inmates, rather than general population inmates. Dkt. No. 50 at 4-6.

The defendants attach evidence showing that Dr. DeBlanc described the plaintiff’s

injuries as “three surface level scratches near the webbing on his hand between

thumb and fingers,” and that Dr. Van Buren described the plaintiff’s injuries as

“three superficial cuts to his left hand.” See Dkt. No. 53-1 at 2-3.

      The plaintiff disagrees with the defendant’s description of his condition and

injury. He states that he was “under crisis” and suicidal on April 20, 2017. Dkt.

No. 65 at ¶8. As to his injuries, he says that he used a razor “to slice his vein

three times,” dkt. no. 65 at ¶22, and that his injuries caused “noticeable”

bleeding that took “awhile” to treat, dkt. no. 67 at ¶¶3-4.


                                          6
       The plaintiff’s account of his injury conflicts with the opinions of the

medical professionals who treated him, and as one district court has noted, “in

light of [the plaintiff’s] failure to offer any explanation for why [medical

professionals] would lie about his condition, a jury may well conclude that [the

plaintiff’s] version of events is unbelievable.” Williams v. Reyes, No. 17-cv-452-

JDP, 2018 WL 6704747, at *2 (W.D. Wis. Dec. 20, 2018). But the question isn’t

whether harm occurred; it is whether there was an objectively serious risk that

harm would occur. As the court explains below, the answer to that question

depends to some extent on evidence this court doesn’t have before it.

             2.    Deliberate Indifference

      “Where the harm at issue is a suicide or attempted suicide, the second,

subjective component of an Eighth Amendment claim requires a dual showing

that the defendant: (1) subjectively knew the prisoner was at substantial risk of

committing suicide[,] and (2) intentionally disregarded the risk.” Collins, 462

F.3d at 761 (citing Matos el rel. Matos v. O’Sullivan, 335 F.3d 553, 556 (7th Cir.

2003). The first prong of the subjective test—whether the prison official knew of

the imminent suicide attempt—is a question of fact. Sanville, 266 F.3d at 737.

Even if a plaintiff proves the first prong and demonstrates that the prison official

knew of the imminent risk of suicide, the plaintiff still must prove the second

prong—that the prison official deliberately disregarded that risk. Prison officials

can show that even though they were aware, “they responded reasonably to [the

substantial risk], ‘even if the harm ultimately was not averted.’” Id. (quoting

Farmer, 511 U.S. at 844-45). “While prison staff are under an obligation to
                                        7
protect inmates from self-harm . . . [a] risk of future harm must be ‘sure or very

likely’ to give rise to ‘sufficiently imminent dangers’ before an official can be liable

for ignoring that risk.” Shipp v. Wolf, No. 17-C-560, 2018 WL 2416579, at *2

(E.D. Wis. May 29, 2018) (internal citations omitted); see also Sanville, 266 F.3d

at 737 (noting that the defendant must be “cognizant of the significant likelihood

that an inmate may imminently seek to take his own life[.]”) A defendant need not

“take perfect action or even reasonable action, even assuming he [or she] was

aware of the suicide risk; his [or her] action must be reckless before § 1983

liability can be found.” Cavalieri v. Shepard, 321 F.3d 616, 622 (7th Cir. 2003).

                   a.     Defendant Kast

      The plaintiff has not demonstrated the first prong of the subjective

component as to defendant Kast, because he has not provided facts from which a

reasonable jury could conclude that Kast was aware that the plaintiff was

imminently likely to try to take his own life. The plaintiff’s only allegation against

Kast is that the plaintiff told inmate Meritns to tell Kast that the plaintiff was

suicidal. While the plaintiff claims that Meritns relayed this message to Kast, the

plaintiff does not say how he knows that. The plaintiff doesn’t allege, for example,

that he saw or heard Meritns relay the message to Kast, nor does he present a

statement from Meritns swearing that Meritns relayed the message to Kast. See

Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.”) Based on the record, no reasonable jury could
                                         8
conclude that Kast knew that the plaintiff was at substantial risk of trying to take

his own life and showed deliberate indifference toward that risk.

      The court will grant the defendants’ motion for summary judgment with

respect to defendant Kast and dismiss the complaint as to Kast.

                   b.    Defendant Johnson

      While the language of the complaint is not clear, one could read paragraph

two to state that the plaintiff was “in clinical suicide watch” on April 20, 2017.

Dkt. No. 1 at ¶2. The complaint alleges that the plaintiff told Johnson at least

twice that he was suicidal. Id. at 2-3. If the plaintiff was on a suicide watch, and

Johnson knew that, a jury might find that his actions in ignoring the plaintiff’s

statements constituted deliberate indifference—especially if the plaintiff had a

history of serious suicide attempts.

       Because he believes that the plaintiff did not face an objectively serious

risk of harm, Johnson did not bother to address the plaintiff’s claims that he was

in crisis and that he told Johnson twice that he was suicidal. The defendants’

brief in support of the motion for summary judgment does not address these

claims. Dkt. No. 50. The defendants’ proposed findings of fact do not state how

long the plaintiff had been at Waupun as of April 20, 2017, make no mention of

the plaintiff’s prior history (if any) of suicide attempts, make no mention of

whether the plaintiff was under heightened observation on April 20, 2017—they

do not even confirm or deny that the plaintiff told Johnson he was feeling

suicidal. Dkt. No. 51. Johnson did not submit an affidavit in support of the

motion for summary judgment.
                                          9
      In his opposition brief, the plaintiff asserted that he was “under crisis” on

April 20, 2017. Dkt. No. 62 at 3. He also asserted that he “had threatened self-

harm and the psychological associate considered those threats credible enough to

transfer the plaintiff to an observation cell.” Id. at 4. The court can’t tell whether

the plaintiff meant that he was under watch or observation before he told

Johnson he was suicidal, or whether the plaintiff was referring to past threats he

made before April 20, 2017. Either way, the defendants elected not to file a reply

brief, and in their response to the plaintiff’s proposed finding of fact stating that

he was in crisis on April 20, the defendants responded only that the plaintiff had

not supported that fact with evidence. Dkt. No. 69 at ¶8.

       The fact that neither party has provided the court with information

regarding the plaintiff’s history of suicide attempts (serious or otherwise), or the

lack of such a history, is particularly relevant given the cases the defendants

cited on their motion. They state that “[d]istrict courts in Wisconsin have

concluded that, without evidence of an objectively serious injury, an officer’s

failure to intervene is not enough to create a substantial risk of serious harm

protected by the Constitution.” Dkt. No. 50 at 5. Only one of the cases they cite,

however, Davis v. Ghee, Case No. 14-cv-617-wmc, 2017 WL 2880869 (W.D. Wis.

July 6, 2017), stands for that proposition. In Davis, the plaintiff showed a prison

guard a handful of pills, reported feeling suicidal and asked to be placed on

observation. Id. at *1. The defendant responded with sarcasm and left without

taking the pills away from the plaintiff or trying to help him. The plaintiff

swallowed the pills and was taken to the hospital. Id.
                                       10
      The defendant moved for summary judgment on the subjective prong of the

deliberate indifference test, arguing that the plaintiff had not shown him any pills

or told him that the plaintiff was suicidal. Id. The court denied the motion for

summary judgment because of the parties’ disputes regarding those facts but

scheduled a hearing on the objective prong of the test, given that the plaintiff’s

own evidence indicated that he’d ingested only a small amount of Tylenol that

didn’t pose a risk of harm. Id. at *1-2. After the hearing, the court granted

summary judgment in favor of the defendant, concluding that because the

medical records showed that the plaintiff had a “non-toxic amount of Tylenol in

his system” that caused “no pain, no significant symptoms” and required “no

treatment,” there was “no evidence that plaintiff suffered any objective risk of

serious harm protected by the U.S. Constitution.” Id. at *6.

      The facts in Davis resemble the facts here—a plaintiff who allegedly told

prison staff that he was suicidal, but whose post-incident injuries indicated that

the risk the plaintiff claimed he faced had not actually existed. This court is less

comfortable than the Davis court assuming that if the post-incident injury was

minor, there must have been no pre-incident risk.

      The defendants also cite Lindsey v. Runice, Case No. 16-cv-75, 2016 WL

2636273 (E.D. Wis. May 5, 2016). Oddly, the decision the defendants provided

the court is a screening order, in which Judge Randa allowed a plaintiff who

claimed that he’d showed prison staff pills and threatened to take them (and

allegedly did take them while the prison staff watched) to proceed on an Eighth


                                         11
Amendment deliberate indifference claim. This decision does not support the

defendants’ arguments.

      Perhaps the defendants meant to attach Judge Griesbach’s subsequent

decision granting summary judgment in favor of the defendants. Lindsay v.

Runice, Case No. 16-cv-75, Dkt. No. 46 (E.D. Wis. Apr. 10, 2017). Judge

Griesbach granted summary judgment because he found that the plaintiff

“chewed and swallowed the pills as soon as [the defendant] arrived,” which meant

that “no member of the prison staff ever had a chance to ‘protect’ him from taking

the pills.” Id. at 5-6. While Judge Griesbach also found that there was no

evidence that the plaintiff had harmed himself, he framed his decision this way:

      [I]t appears that taking seven 1.5 mg Risperidone pills was not a
      threat to the Plaintiff’s life, and neither did it cause any appreciable
      distress. The evidence shows that after the Plaintiff was subdued,
      he saw a nurse and the prison doctor, and then was taken to the
      hospital, apparently as a precautionary measure. He was
      administered charcoal, and his blood work was normal. In short,
      there is no evidence he suffered any pain or damage from ingesting
      the pills. The unstated premise of this entire action is that guards
      have some kid of duty to prevent inmates from taking pills. That is
      entirely too specific. Instead, guards have a duty—assuming they
      appreciate the risk—to prevent inmates from causing serious harm
      to themselves. Pills are not inherently harmful simply because they
      are pills. The mere fact that someone ingests seven pills—which
      could include aspirin, ibuprofen, iron, vitamin C, antacids, or any
      number of other kinds of pills—does not, in and of itself, create an
      injury of constitutional proportions. This means two things. First,
      the condition [the plaintiff] created by taking the pills was not an
      objectively serious medical condition. Second, none of the officers
      could have known that taking a given number of unidentified (at the
      time) pills would have caused serious harm. Farmer v. Brennan, 511
      U.S. 825, 834 (1994) (the plaintiff must show that his condition was
      objectively serious, and that state officials acted with the “requisite
      culpable state of mind, deliberate indifference,” which is a subjective
      standard.) Absent any evidence of a serious risk of harm, there is no
      injury under the Eighth Amendment.
                                            12
Id. at 6-7.

      This case differs from Lindsey. The plaintiff alleges—with no response from

Johnson—that, at least twice before the plaintiff cut himself, he told Johnson he

felt suicidal, and asked him to contact the psych unit. If that allegation is true, it

means that the plaintiff—unlike the plaintiff in Lindsey—gave Johnson the

opportunity to intervene. The plaintiff also alleges that he told Johnson he was

going to cut himself. Perhaps seeing a plaintiff with unidentified pills might not

put prison staff on notice that the plaintiff was at risk of harming himself—the

pills might be Tylenol, or vitamins, or anti-psychotic pills like Risperidone. But

hearing that an inmate plans to cut himself with a sharp object might, depending

on the circumstances, put prison staff on notice that a plaintiff intended to injure

himself.

      From outside of Wisconsin, the defendants cite Troupe v. End, Case No. 13-

cv-5306-EFS, 2015 WL 3994282 (E.D. Wash. July 1, 2015). The court in Troupe

granted summary judgment in favor of the defendants in a case in which the

plaintiff cut himself. But the plaintiff in Troupe had “a documented history of

obstructive, manipulative, and staff-splitting behaviors and frequently

threaten[ed] self-harm to achieve his objectives.” Id. at *2. He had a history of

“declaring emergencies for non-emergent reasons.” Id. at *3. At the time of the

events the plaintiff described, he was in the Intensive Management Unit under a

sharps restriction. Id. at *5. The defendants checked on the plaintiff regularly,

despite his history, responded when he said he felt suicidal/self-harmful, and

                                          13
had checked on the plaintiff only five minutes before the plaintiff cut himself. Id.

at 5-6. In addition, the plaintiff did not assert that he was trying to kill himself—

he asserted “that his self-harming behavior was due to being placed in a new cell

that was filthy . . . .” Id. at *7. Under these facts, no reasonable jury could have

found that there was a serious medical need, or that the officers were deliberately

indifferent to it.

       Finally, the defendants cite West v. Warnock, Case No. CV605-047, 2005

WL 2237609 (S.D. Ga. Aug. 24, 2005). The magistrate judge in West

recommended that the district court deny the plaintiff’s motion for injunctive

relief, in a case where the plaintiff had “periodically threatened or attempted to

harm himself with a razor.” Id. at *1. The judge found that “[o]n those occasions

when Plaintiff has actually cut himself, the cuts have generally been superficial

(usually to Plaintiff’s abdomen), although he did cut himself more seriously on

one occasion.” Id. “Following each of the incidents of threatened or attempted self-

harm, Plaintiff has received immediate attention from [prison] mental health staff,

who have performed a face-to-face evaluation and asked Plaintiff to . . . agree not

to harm himself and return to his cell.” Id. In cases where the plaintiff had

attempted more serious self-harm, prison staff increased his mental health

classification. Id. The mental health treatment team also had “concluded that

Plaintiff’s attempts and threats of self-harm [were] calculated efforts by Plaintiff to

get attention and to be sent to the mental health unit, at least for a short period

of time.” Id. at *2. Given these facts, the court concluded that the Plaintiff had


                                          14
failed to show a substantial likelihood of success on the merits or that he faced a

substantial threat of irreparable harm. Id. at *3.

      The standard for granting injunctive relief is different from the summary

judgment standard, and the judge in West had evidence that the plaintiff had a

history of spurious attempts to harm himself and that the prison staff

consistently reacted, not with deliberate indifference, but with “good faith”

attempts to “protect Plaintiff’s health while refusing to simply acquiesce to what

they believe-in their expert judgment as mental health professionals-to be

purpose manipulative behavior.” Id.

      This court has no evidence regarding how long the plaintiff had been in

Waupun as of April 20, 2017. It has no evidence about the plaintiff’s history of

suicide attempts prior to April 20, 2017 (if there is such a history), and no

evidence (not even an affidavit) about whether Johnson knew of that history or its

lack. The court has no evidence regarding whether the plaintiff was under

heightened observation on April 20, 2017, or whether Johnson knew about it if he

was. That evidence is relevant to whether Johnson was aware that the plaintiff

wasn’t really at risk of harm.

      Federal Rule Civil Procedure 56(e)(1) states that “if a party fails to . . .

properly address another party’s assertion of fact as required by Rule 56(c) the

court may . . . give an opportunity to properly . . . address the fact.” The court will

give Johnson the opportunity to properly address the plaintiff’s assertions that he

was on suicide/crisis watch on April 20, that Johnson had reason to know that


                                          15
the plaintiff faced a substantial risk of self-harm and that Johnson ignored that

risk. See Dkt. No. 65.

III.    Conclusion

        The court GRANTS the defendants’ motion for summary judgment as to

defendant Kast only, dkt. no. 49, and DISMISSES the complaint as to defendant

Kast.

        The court ORDERS that by the end of the day on July 12, 2019, Johnson

shall submit supplemental information addressing the facts the court has

identified.

        Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        16
